10-3396-cv
    Igarashi v. Skulls & Bones


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 17th day of October, two thousand eleven.

    PRESENT:
                Rosemary S. Pooler,
                Robert D. Sack,
                Reena Raggi,
                       Circuit Judges.
    _____________________________________

    Tomoko Igarashi, 1223-16 Kamikoya Yachiyo City
    Chiba Prefecture Japan,

                                 Plaintiff-Appellant,

                       v.                                               10-3396-cv

    Skulls & Bones, (Institution), George W. Bush,
    George Herbert Walker Bush, Dick Cheney,
    Rudolph Giuliani, John McCain, Sarah Palin,
    (Republican), Michele Bachmann, Al Gore, Nancy
    Pelosi, William Jefferson Clinton, Hillary Rodham
    Clinton, Every Member Belong to Skull & Bones,
    Every Politician Belong to Skull & Bones, CIA
    Worker Belong to Skull & Bones,

                      Defendants-Appellees.
    _____________________________________
FOR PLAINTIFF -APPELLANT:                              Tomoko Igarashi, pro se, Kamikouya
                                                       Yachiyo-City, Japan

FOR DEFENDANTS -APPELLEES:                             No appearance

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Preska, C.J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

       Appellant Tomoko Igarashi, proceeding pro se, appeals the district court’s judgment
dismissing her complaint pursuant to 28 U.S.C. § 1915(e)(2). We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

         This Court reviews a district court’s § 1915(e)(2) dismissal of a complaint de novo. See
Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001). The complaint must plead “enough facts
to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). Although we accept as true all allegations contained in the complaint, this tenet
is “inapplicable to legal conclusions.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). A claim
will have “facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. Even
a well-pleaded complaint may be dismissed as factually frivolous “if the sufficiently well-
pleaded facts are clearly baseless—that is, if they are fanciful, fantastic, or delusional.” Gallop
v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011) (internal quotation marks omitted).

        “It is well established that the submissions of a pro se litigant must be construed liberally
and interpreted to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of
Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and alteration
omitted). A “court should not dismiss [a pro se complaint] without granting leave to amend at
least once when a liberal reading of the complaint gives any indication that a valid claim might
be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Nevertheless, leave to amend
is not necessary when it would be futile, as when the complaint, even read liberally, does not
“suggest[] that the plaintiff has a claim that she has inadequately or inartfully pleaded and that
she should therefore be given a chance to reframe.” Id.

        Here, an independent review of the record and relevant case law reveals that the district
court properly dismissed Igarashi’s claims as frivolous. We affirm for substantially the same
reasons stated by the district court in its July 22, 2010 order. Further, the district court properly
dismissed the complaint without providing an opportunity to amend because any amendment
would have been futile in light of the incredible nature of the allegations. As in Cuoco, “[t]he
problem with [plaintiff]’s causes of action is substantive; better pleading will not cure it.”
Cuoco, 222 F.3d at 112.


                                                  2
      We have considered all of Igarashi’s arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3